Citation Nr: 1300542	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  06-33 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	James R. Le Mieux, Esq.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to February 1979 and from May 1979 to October 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2011, the Board determined that new and material evidence had been received to reopen the previously denied claim of service connection for an acquired psychiatric disorder, to include PTSD, schizoaffective disorder, schizophrenia disorder, and paranoid schizophrenia.  Moreover, the reopened claim was remanded for additional development, to include a VA examination which addressed the etiology of all psychiatric disorders found upon evaluation.  The claim has now been returned for further appellate consideration.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran currently has a PTSD diagnosis in accordance with VA regulations.  

2.  The evidence of record does not show that the Veteran's acquired psychiatric disorder, chronic paranoid schizophrenia, is related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.125 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in January 2005, March 2005, March 2006, March 2010, and May 2012) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the May 2006 and March 2010 letters mentioned above.  


Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Special development is required when PTSD claim is based on stressor of alleged physical or sexual assault.  See YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272 (1999); M21-1, Part III, para. 5.14d; 38 C.F.R. § 3.304(f)(3) (2012).  The record shows the required development has been accomplished as he was sent a development questionnaire in February 2005 for PTSD secondary to a personal assault, as well as subsequently dated letters attesting to the evidence needed to substantiate his claim.  

In further explanation, 38 C.F.R. § 3.304(f)(3) (2012) provides: If a PTSD claim is based on inservice personal assault from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: Records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to: Request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  


VA will not deny a PTSD claim that is based on inservice personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavioral changes may constitute credible supporting evidence of the stressor in allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  The Board notes that the Veteran has received the required notice as part of the January 2005 and March 2010 notice letters. 

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2012).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2012).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as psychosis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2012).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) (2012), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 3.304(f) (2012).  The Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV.  Cohen, supra.  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  Id.  

Furthermore, the pertinent regulation provides that, if the evidence establishes that the veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(f)(1) (2012).  

However, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

The Board notes that, with regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) was recently amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3) (2012), as added in 75 Fed. Reg. 39,843 -852 (July 13, 2010).  However these revisions do not pertain to claims for PTSD that, as here, are predicated on personal (sexual) assault, combat, or prisoner of war (POW) experience since these type of claims already have their special provisions for establishing the occurrence of a stressor in these other type situations.  The only notable change for claims predicated on sexual assault was the redesignation of this type of claim from subpart (f)(4) to (f)(5).  

Cases involving allegations of personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the veteran complains.  If a PTSD claim is based on an inservice personal assault, evidence from sources other than the Veteran's service records may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to the following: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to the following: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2012); see Patton v. West, 12 Vet. App. 272 (1999) (holding that special VA Adjudication Procedure Manual evidentiary procedures apply in PTSD personal assault cases). 

38 C.F.R. § 3.304(f)(5) further provides that VA may submit any such evidence as is described under that provision to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In essence, unlike claims for PTSD that do not involve an assertion of personal or sexual assault, VA can take into account the opinion of a medical professional as to the likelihood that the stressor actually occurred, rather than just relying on such a professional to determine whether or not a stressor supports a diagnosis of PTSD.  

The Board is not required to accept the veteran's uncorroborated account of his active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that the Board is not required to accept the Veteran's statements regarding his alleged stressors, if the Board does not find the statements regarding his stressors to be credible.  

Personality disorders are not diseases or injuries under VA regulations.  38 C.F.R. § 3.303(c) (2012).  Nevertheless, service connection may be granted if the evidence shows that a psychiatric disability was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9, 4.125(a), 4.127 (2012); Carpenter v. Brown, 8 Vet. App. 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (a) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Factual Background

The Veteran filed claims for service connection for an acquired psychiatric disorder in 1994, 1996, and 1998.  In a 1994 statement, the Veteran reported that he was exposed to tear gas and experienced anxiety during active service about what Hitler did to the Jews.  He also indicated that he was seeking financial compensation from VA because he was not getting enough money from the Social Security Administration (SSA).  He did not report inservice sexual abuse on those occasions.  

In December 2004, the Veteran filed an original claim for PTSD as a result of inservice sexual trauma.  In various lengthy and detailed statements of record, to include a February 2005 statement, he provided details as to the alleged sexual abuse.  Specifically, he reported that he engaged in intimate sexual behavior to include intercourse against his will with numerous women during his military service, and that, as a result of these encounters, he developed an acquired psychiatric disorder.  In a June 2005 statement, the Veteran stated that an inordinate number of his friends had died, and that someone had tried to assassinate him on four occasions.  He felt that this was due to government activity.  In an April 2006 statement, he alleged that his inservice treatment for frontal headaches represented the initial manifestation of his PTSD.  

The Veteran's private attorney provided statements in support of the Veteran's claim in 2010 and 2011 in which he argued that the Veteran was raped and degraded by older female service members during his service.  His inservice treatment for pressure in the head, headaches, and sleep disturbance were consistent with the onset of schizophrenia in a young adult male.  

The Veteran's DD Form 214s show that during his first period of service, his military occupational specialty (MOS) was as an administration specialist.  During his second period of service, his MOS was as a chapel management specialist.  Army records reflect that it was recommended that the Veteran be discharged due to marginal performance.  A list of infractions was provided and included lack of initiative, failure to clean his room, and failure to attend training.  

STRs are negative for a diagnosis of PTSD or for a psychiatric disorder other than PTSD.  Notably, he was seen in January 1980 for pressure in the back of his head.  His ears were irrigated due to large amounts of ceremen.  Later that month, he was seen for urethral discharge and treated with penicillin.  (At time of discharge evaluation, it was noted that this treatment was for gonorrhea.)  In April 1980, he complained of dizziness.  His eyes were examined without diagnosis.  In May 1980, he was seen for "personal problems."  The assessment was tinea pubis, and he was provided with Kwell shampoo.  He was seen in October 1980 for frontal headaches that had been present this past year.  His past eye exam was noted.  He had trouble sleeping.  Two medications were prescribed.  One was noted to be for his headaches.  Anxiety reaction was also noted.  

Social Security Administration (SSA) records show that the Veteran was assessed in 2008 as being disabled since July 1982.  The diagnosis was schizophrenic/paranoid and other psychotic disorders.  Of record is a private document which shows that the Veteran was arrested and charged with armed robbery and attempted murder in August 1982.  He was found to be incompetent to stand trial.  It was noted that at the time of the crime he was "insane."  Records show symptoms of delusions, hallucinations, emotional withdrawal, and social isolation.  Private records in 1991 refer to his antisocial personality disorder and to a diagnosis of schizophrenia, undifferentiated, with personality disorder.  SSA records show disability benefit since 1991 for paranoid schizophrenia.  

Private records dated in 1993 reflect a diagnosis of schizoaffective disorder and in 1999 the diagnosis was paranoid type schizophrenia.  Chronic paranoid schizophrenia by history was noted at a VA facility in July 1999.  At that time, the Veteran presented with a case worker after being discharged after being treated for 6 months.  He gave a history of first hearing voices when he was 17 or 18 years old during service, but was not treated until 1982.  Since then, he had been hospitalized numerous times.  A compliance problem was noted.  He denied a history of sexual abuse at this time.  This treatment was precipitated by his arrest for aggravated assault.  Subsequently dated VA records through 2010 reflect continued diagnosis of schizophrenia, paranoid type.  These records include an October 2007 report at which time the Veteran again reported hearing voices during service.  He again reported that he was sexually assaulted on more than one occasion during service.  

When examined by VA in October 2008, following the Veteran's referral by a psychiatrist for diagnostic and personality testing, the examiner noted that the Veteran gave a history of mistrust of VA, noting that he said that he had been kidnapped and held for three years at a private hospital.  He felt that VA was somehow involved in this incident.  The Veteran provided a detailed summarization of the inservice sexual incidents which he alleged resulted in his psychiatric disorder.  Following evaluation of the Veteran, it was the examiner's opinion that the inservice circumstances did not meet the diagnostic criteria for PTSD.  It was further noted that the Veteran's conversational content was consistent with his diagnosis of schizophrenia, paranoid type.  While the inservice incident did not meet the criteria for a diagnosis of PTSD, the Veteran's report of ongoing symptoms of anxiety impacted his relationships with women.  

In January 2009, when being treated at VA for his psychiatric disorder, he related an inservice incident where one soldier sexually molested another in his unit.  He had a physical altercation with the soldier in question.  In February 2010, the Veteran reported that he wanted to rejoin the Army Reserves and wanted a letter from the examiner stating that he was fit to do so.  The examiner noted that the Veteran had irrational beliefs, and that such a letter would not be provided.  He had delusions of persecution, but his speech was normal, and he was coherent and fully oriented.  The examiner stated that he had chronic paranoia and was highly disturbed.  It was not felt, however, that the Veteran was a danger to himself or others.  In April 2010, the Veteran was seen in vocational rehabilitation where he displayed an interest in employment.  He was described as anxious, suspicious, and paranoid.  

Upon VA examination in September 2012, the examiner noted that the claims file was reviewed.  The examiner also noted that the Veteran had persistent delusions and hallucinations.  There was no objective medical evidence in the STRs of an onset of psychosis while on active duty.  These records did not provide sufficient evidence to support that he had a psychotic condition manifested in service.  The records showed anxiety reaction in relation to a headache with fever in October 1980.  It was noted that he had had gonorrhea in January of that year and was prescribed Kwell shampoo in May 1980, indicating that he was sexually active.  There was no report of being sexually assaulted or being forced to have sex.  The examiner further noted that the Veteran was a delusional person and that his beliefs were "fixed."  This did not mean, however, that his beliefs were based on factual evidence.  She added that there was no objective evidence of inservice sexual abuse, and that the allegations were improbable.  She opined that his allegations were part of his delusional system.   

The VA examiner also opined that the Veteran's psychosis was not manifested within one year of his separation to a degree of 10 percent or more.  There was no objective medical evidence to support the claim.  His schizophrenia diagnosis was not incurred during or as a result of active duty service, to include as a result of the alleged and unwanted inservice sexual encounters with older female service members and/or as a result of service "wearing him down."  The rationale was that there was no objective medical evidence to support this relationship.  It was the examiner's opinion that the first signs of schizophrenia were at least 2 years after discharge and that this disorder would have occurred whether or not the Veteran was in the service.  She further noted that the Veteran's retrospective appraisals of stressful experiences in the military were distorted due to his delusional thinking and could be considered accurate accounts of his experience.  Sexual abuse was "in vogue" as a delusional choice for paranoids.  It must be considered, however, that he was paranoid about a number of things and had been over the years.  For example, medical records in 2004 reflect that he was shot at by a neighbor and a security guard jumped him.  He had been incarcerated and had had many experiences that could aggravate his paranoia.  The idea that he was focusing on his service experience as being the original cause of his psychosis was "very far-fetched and extremely unlikely."  

Analysis

Based upon the evidence of record, the Board finds that the preponderance of the evidence weighs against the claim for service connection for an acquired psychiatric disorder, to include PTSD.  

Initially, as to service connection for PTSD, a review of the competent evidence of record does not show that the Veteran currently has a diagnosis of PTSD within the meaning of VA regulations.  The Veteran claimed PTSD due to sexual assault in service, but the record is negative for actual diagnosis of PTSD, and corroboration of inservice sexual assaults is not of record.  This includes examinations in October 2008 and September 2012 that were conducted to specifically address whether PTSD was indicated.  On both occasions, it was determined that PTSD was not shown.  Instead, the diagnosis was paranoid schizophrenia.  The Board finds that the most complete assessment of the Veteran's mental condition was made in the September 2012 VA examination.  As already noted, the VA examiner reviewed the entire claims file and examined the Veteran but did not diagnose PTSD.  The VA examiner specifically examined the Veteran for PTSD under DSM-IV criteria, but found that he did not meet the criteria for a PTSD diagnosis.  

As PTSD is not diagnosed, detailed discussion as to corroboration of inservice stressors is not necessary.  It is pointed out, however, for purposes of thoroughness, that as to any argument that inservice treatment for sexually transmitted diseases suggests that the Veteran was a victim of sexual assaults, there is nothing reported during service that suggests other than consensual sex between the Veteran and others.  There are no buddy statements from fellow service members, who could have testified to abnormal or deviant female service members who abused the Veteran sexually.  In addition, while the Veteran's early discharge for marginal performance may arguably be considered evidence of behavioral changes following alleged inservice assaults, without more, this simply does not rise to the standard to reflect inservice sexual assault.  See 38 C.F.R. § 3.304(f)(5) (2012).  

Moreover, while there are numerous medical records associated with the claims file which mention inservice sexual assaults, these allegations were not made until many years after service.  And, as reported above, none of these incidents or stressors has ever been corroborated.  

Overall, the Board finds that the preponderance of the competent medical evidence of record does not indicate that the Veteran has a current DSM-IV diagnosis of PTSD to warrant service connection in this case.  The Board notes that the 2012 examination finding that the Veteran's psychiatric diagnosis is paranoid schizophrenia is corroborated by various examinations of record, to include another VA exam in 2008 which was also specifically conducted to determine if PTSD was present.  Simply put, in the absence of a present PTSD disability, a grant of service connection for PTSD is clearly not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting grant of service connection requires claimant have a current existing disability).  In any event, the Board notes that he did not serve in combat and his lay reports of service-related PTSD stressors resulting from reported military sexual trauma lack credibility and have not been substantiated through evidence on file or official channels.  

Further, a review of the competent evidence of record does not show that service connection is warranted in this case for any other acquired psychiatric disorder other than PTSD.  There is no diagnosis of an acquired psychiatric disorder in service, or a diagnosed psychosis within one year of service.  Therefore, service connection on a presumptive basis is not available.  See 38 C.F.R. §§ 3.307, 3.309 2012).  

As reflected above, the Veteran was diagnosed with schizophrenia in mid 1983.  There was reference in that initial report as to psychiatric treatment in January of that year.  Moreover, the SSA determined that the Veteran's schizophrenia had been present since July 1982.  None of these dates are within the one year presumptive period after service which ended in October 1980.  Moreover, a September 2012 examiner (who examined the Veteran and reviewed the record) opined that this disorder, which first appeared approximately 2 years after service discharge, would have occurred whether or not the Veteran was in service.  There is no medical opinion to the contrary found in the claims file.  Since there is no evidence of inservice incurrence or aggravation of this disease while in service and no medical evidence of a nexus between service and his currently diagnosed paranoid schizophrenia, service connection is not warranted for this psychiatric disorder.  See Hickson, 12 Vet. App. at 253.  The examiner specifically addressed whether the inservice treatment for headaches and the notation as to anxiety reaction reflected the initial manifestation of a psychiatric disorder.  She found that they did not, noting that he was being treated on at least one of these occasions for a sexually transmitted disease, and his anxiety was noted to be in relation to a headache.  

As noted above, there were at least two references on private records dated in 1991 that the Veteran also had a personality disorder.  As already noted, however, service connection cannot be granted for a personality disorder as a primary disability.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2012).  The only possible exception is if there is additional disability due to aggravation of a personality disorder during service by superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter, supra.  No evidence of record has been submitted to suggest or prove such.  The results of the numerous examinations of records, to include most recently in 2012, provide no support for any such contention.  


In addition to the medical evidence, the Board also has considered the Veteran's statements that he has an acquired psychiatric disorder related to his military service.  In this regard, the Board finds the Veteran's statements as to long standing psychiatric symptomatology are credible.  However, his broad allegations as to past alleged sexual assaults in service are deemed not credible as they consistently lacked sufficient detail for corroboration.  Indeed, no corroboration has been found in service records, law enforcement records, or statements from family members or fellow service members.  

A Veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303(a), 3.159(a) (2012); Jandreau, supra; Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, a chronic psychiatric disorder is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of a psychiatric disorder, such as sleep impairment, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with an acquired psychiatric disorder, as opposed to a personality disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of any claimed psychiatric disorder are not competent or sufficient in this instance.  Jandreau, supra.  

Given the medical evidence against the claim, for the Board to conclude that the Veteran has an acquired psychiatric disorder, to include PTSD, as a result of his military service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2012); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2012).  In reaching this conclusion regarding the Veteran's claim, the Board has considered the applicability of the benefit-of-the- doubt doctrine. Because the evidence here is not in equipoise, and, in fact, the absence of evidence to support the claim suggests that the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  See Gilbert, 1 Vet. App. at 55-57.  As there is simply no basis upon which to grant the Veteran's claim, the appeal is denied.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  





____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


